Citation Nr: 0827119	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction to 
include as secondary to the service-connected post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2006, the veteran appeared at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
in the record.

In a rating decision in March 2007, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent disability rating effective June 10, 
2005.  In May 2007, the veteran filed a claim for increase.  
By a rating decision in September 2007, the RO increased the 
rating for PTSD to 50 percent. The veteran has not appealed 
the rating.  


FINDING OF FACT

Erectile dysfunction was not affirmatively shown to have had 
onset during service; erectile dysfunction, first documented 
after service, is unrelated to an injury, disease, or event 
of service origin; erectile dysfunction is not caused or made 
worse by the service-connected PTSD.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
service; and erectile dysfunction is not proximately due to 
or the result of the service-connected PTSD.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication notice by a 
letter dated in June 2005, and by the statement of the case 
in March 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease or event in service, causing injury or disease, or 
an injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statements of the case, 
dated in March and October 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
medical examination in August 2006.  Moreover, all available 
evidence pertaining to the veteran's claim has been obtained.  
As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of erectile 
dysfunction.  

After service, VA records show that in January 2000 and in 
July 2004 the veteran complained of erectile dysfunction.  In 
May 2005, it was noted that the veteran was taking Wellbutrin 
for PTSD, which could cause a decreased sexual drive.  The 
veteran indicated that he had not had sex since he started 
taking Wellbutrin, and Viagra did not work for him. 

In June 2005, the veteran filed a claim for erectile 
dysfunction as secondary to medication prescribed for the 
treatment of PTSD.

In July 2006, the veteran testified that he had stopped 
taking Wellbutrin; however, he continued to experience 
erectile dysfunction.  

On VA examination in August 2006, the veteran stated that he 
has had erectile dysfunction since 1997, when he was 
prescribed Wellbutrin.  The examiner noted that the symptoms 
had persisted despite the fact that the veteran had switched 
to a different medication not associated with erectile 
dysfunction.  The examiner also noted a medical history of 
hypertension since 1985, coronary artery disease since 2002, 
spinal lumbar stenosis and spinal surgery in 2004, and 
peripheral vascular disease of the bilateral lower 
extremities.  The examiner expressed the opinion that the 
veteran's erectile dysfunction was not as likely as not 
caused by or the result of medication for PTSD to include 
Wellbutrin.  The examiner explained that the veteran was no 
longer on Wellbutrin and yet he still complained of erectile 
dysfunction.  The examiner concluded that that multiple 
health factors, other than PTSD, and the medications for the 
nonservice-connected conditions were the etiological factors 
for the development of erectile dysfunction, as opposed to 
Wellbutrin.  

In a rating decision in March 2007, the RO granted service 
connection for PTSD.  

Records of the Social Security Administration (SSA) show that 
the veteran had been disabled since November 2003, due to 
lumbar spinal stenosis and peripheral vascular disease.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

On the basis of the service medical records, erectile 
dysfunction was not affirmatively shown to be present during 
service.  Therefore service connection for erectile 
dysfunction as directly related to service is not established 
and the veteran does not argue otherwise.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

The veteran does argue that his erectile dysfunction is 
related to medication used to treat the service-connected 
PTSD. 

The medical evidence documented complaints of erectile 
dysfunction since 2000, and the veteran contends that he 
first experienced erectile dysfunction in 1997, when he was 
first prescribed Wellbutrin for PTSD.  



The only evidence addressing the etiology of erectile 
dysfunction was the report of VA examination in August 2006.  
In the report, the VA examiner stated that the etiological 
factors for the development of the veteran's erectile 
dysfunction were nonservice-connected hypertension, coronary 
artery disease, spinal lumbar stenosis and spinal surgery, 
and peripheral vascular disease of the lower extremities, not 
Wellbutrin.  The examiner expressed the opinion that the 
veteran's erectile dysfunction was not caused by or the 
result of medication for PTSD.  There is no competent 
evidence that contradicts the opinion.

As for statements and testimony of the veteran that the 
current erectile dysfunction is related to medication used to 
treat the service-connected PTSD, where as here, the question 
is one of medical causation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements and testimony as competent 
evidence on the question of medical causation, that is, the 
relationship between erectile dysfunction and PTSD.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

(The Order follows on the next page.).





ORDER

Service connection for erectile dysfunction to include as 
secondary to the service-connected post-traumatic stress 
disorder is denied.



___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


